Case 1:20-cr-20009-BB Document 5 Entered on FLSD Docket 01/15/2020 Page 1 of 2



AER:ae

                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-20009-CR-BLOOM

UNITED STATES OF AMERICA,

                       Plaintiff

               vs.

LEMON CLARENCE BENTON,

                       Defendant
                                              /

                                    NOTICE OF APPEARANCE

       The United States, by and through the undersigned Assistant United States Attorney

Adrienne E. Rosen, hereby files this Notice of Appearance as co-counsel for all forfeiture matters

on behalf of the Plaintiff, United States of America, in the above-styled case.



                                              Respectfully submitted,

                                              ARIANA FAJARDO ORSHAN
                                              UNITED STATES ATTORNEY

                                       BY:    /s/ Adrienne E. Rosen
                                              Adrienne E. Rosen
                                              Assistant United States Attorney
                                              Court Id No. A5502297
                                              99 N.E. 4th Street, 7TH Floor
                                              Miami, Florida 33132-2111
                                              Tel: (305)961-9338
                                              Fax: (305)536-4089
                                              Adrienne.Rosen@usdoj.gov
Case 1:20-cr-20009-BB Document 5 Entered on FLSD Docket 01/15/2020 Page 2 of 2



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on January 15, 2020, I electronically filed the foregoing

document with the Clerk of the Court using CM/ECF.



                                                /s/ Adrienne E. Rosen
                                                Adrienne E. Rosen
                                                Assistant United States Attorney




                                            2
